—Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered December 8, 1992, convicting him of attempted murder in the second degree and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly determined that the People were ready for trial within six months of the filing of the felony complaint (see, CPL 1.20 [17]; 30.30 [1] [a]; [4] [b], [f], [g]).
The defendant’s presence at the Ventimiglia conference would have been superfluous because the outcome was wholly favorable to the defendant (see, People v Favor, 82 NY2d 254, 267; People v Ventimiglia, 52 NY2d 350; People v Daniel, 206 AD2d 856, 857; cf., People v Spotford, 85 NY2d 593, 597).
Based upon our review of the record, we find that the defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147; see also, People v Brewer, 194 AD2d 733, 734; People v Sullivan, 153 AD2d 223, 229-231; People v *445Thompson, 211 AD2d 651; People v Frascatore, 200 AD2d 860, 861).
The defendant’s remaining contention is without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.